DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Response to Amendment

The amendment filed 18 May 2022 has been entered.  Claims 1-8, 10, 12 and 15-23 are currently pending in the application.  The rejections of record from the office action dated 29 December 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the first surface is entirely bonded to” renders the claim indefinite because it is unclear what is meant by this.  For purposes of this office action, it will be interpreted as a bond is formed between the capping layer and the bulk layer and the bond is not incomplete.
Regarding claim 1, the phrase “first surface comprises a polyethylene-based polymer in an amount of 100% by weight of the first surface” renders the claim indefinite because it is unclear how a surface, which is two dimensional and has no volume, can comprise a polymer.  Does applicant mean to recite the capping layer?  For purposes of this office action, it will be interpreted as the capping layer.
Regarding claim 12, the phrase “the capping layer has an oxygen barrier such that the tray exhibits and oxygen transmission rate of less than…” renders the claim indefinite because claim 1 requires the capping layer is 100% by weight of polyethylene-based polymer, which one of skill in the art would know is incapable of providing the recited oxygen barrier properties.  For purposes of this office action this will be interpreted as an additional oxygen barrier layer.
Claims 2-8, 10 and 15-23 are rejected because they depend from claims that are indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 15-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meek (US 4,756,421), in view of Pockat et al. (US 5,023,121) and Winter (US 4,946,743).
Regarding claims 1-8, 10, 12, 15-20 and 22-23, Meek discloses a tray that may comprise PET (i.e. bulk layer) and having a peelable heat sealed lid comprising a seal layer (i.e. capping layer) comprising a composition comprising ethylene vinyl acetate (i.e. a tray comprising a bulk layer comprising a crystalline aromatic polyester/PET and a capping layer bonded to and in direct contact with the bulk layer comprising polyethylene-based polymer) (abstract, C2/L1-10, C2/L66-C3/L50).
Given that a bond is formed between the seal layer (capping layer) and the tray (bulk layer) and the bond is not incomplete, it is the examiner’s position that it is “entirely bonded”.
Alternatively, given that there is not clear definition of “first surface”, examiner interprets the first surface to be the portion that includes the seal portion and is therefore “entirely” bonded to the tray.
Alternatively, given that the seal is formed along the entire edge of the tray, it is the examiner’s position that is it “entirely” bonded to the tray.
Meek does not disclose that the capping layer comprises a polyethylene-based polymer in an amount of 100% by weight of the capping layer.
 Pockat discloses an easy open peelable package comprising a seal layer comprising EVA or LLDPE (i.e. polyethylene-based polymer in an amount of 100% by weight of the capping layer; LDPE; ethylene/vinyl acetate copolymer), wherein the EVA may have a vinyl acetate content of 6-20% by weight (i.e. overlapping 2.5-10%) (abstract, C5/L15-25).
Meek and Pockat are analogous art because they both teach about peelable packaging comprising a seal layer comprising EVA.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 100% EVA having a vinyl acetate content of 6-20% by weight or LDPE of Pockat in the seal layer of the tray of Meek because it is well-known in the art to do so and doing so amounts to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Meek does not disclose that the bond between the bulk layer and the capping layer has a bond strength of at least 410.5 g/in, 495 g/in, 771 g/in, 1292 g/in, 1608.8 g/in, 1878 g/in. 
Winter discloses a tray that may comprise CPET (i.e. bulk layer) having a heat sealed peelable lidding comprising a heat seal layer (i.e. capping layer) (abstract, C3/L45-C4/L31, C10/L30-65; C13/L8-15; claims 1-5, 10 and 19), wherein the bond strength of the seal may be from 1230 g/in – 2180 g/in (i.e. overlapping from at least about 410.5 g/in; at least about 495 g/in; at least about 771.5 g/in; at least about 1292 g/in, at least about 1608.8 g/in, at least about 1878 g/in)(C13/L1-5).  
Meek and Winter are analogous art because they both teach about peelable packaging comprising a seal layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use bond strength range taught by Winter in the tray of Meek because it is well-known in the art to do so and doing so amounts to nothing more than using a known seal strength in a known environment to accomplish an entirely expected result.
Regarding claim 10, it is the examiner’s position that the heat seal layer of the lid or the entire lidding including the additional layers (abstract) could be considered to be the capping layer (i.e. monolayer; multilayer).
Regarding claim 12, modified Meek discloses that the lidding may comprise an oxygen barrier layer such as PVC or EVOH (abstract, C2/L65-C3/L3).  Given that PVC, EVOH and PET are well-known to have very high O2 barrier properties, and given that the tray is identical in structure and composition to the instantly claimed tray, it is the examiner’s position that the tray will intrinsically have an O2 transmission rate in the range claimed.  Alternatively, given that a low O2 transmission rate is advantageous to prevent spoilage of food, one of skill in the art would be motivated to make the O2 transmission rate as low as possible in order to prevent/delay spoilage of food stored in the tray.
Regarding claim 20, While there is no specific disclosure that the bulk layer is between 50% and 99% of the total thickness of the tray, given that the amount of thickness of the tray will affect the rigidity of the tray and the amount of thickness of the lidding will affect the pliability of the lidding and given that one would want a tray that is more rigid to hold the contents of the tray and a lidding that is more pliable to peel back and open the lidding, it is the examiner’s position that it would have been obvious to adjust the percentage thickness of the tray portion to the total thickness of the tray (tray portion and lid portion) to within the claimed range in order to provide good holding of the contents and good peeling back of the lid and depending on the specific end use of the tray.
	Regarding claim 22, Meek discloses that the lid comprises additional layers 26 and 28 comprising polyolefins (i.e. lidding film having a polyolefin-based sealant layer) (C3/L1-10), which would be heat sealed to the sealing (capping) layer on the flange of the tray during the heat sealing process. 
	Regarding claim 23, while Meek does not specifically disclose “extrusion-laminated” as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed extrusion-laminated and given that modified Meek meets the requirements of the claimed tray, modified Meek clearly meets the requirements of present claim 23.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meek (US 4,756,421), Pockat et al. (US 5,023,121) and Winter (US 4,946,743), as applied to claim 1 above, in view of Berbert (US 2006/0269707 A1).
Regarding claim 21, modified Meek discloses all of the claim limitations as set forth above.  Modified Meek does not disclose that the surface of the capping layer in contact with the bulk layer comprises a surface tension of at least 36 dynes/cm as measured in accordance with ASTM D-2578-84.
Berbert discloses a packaging comprising a tray and a lid comprising a seal layer, which is treated to provide a surface tension in the range of 36-60 dynes/cm (i.e. overlapping at least 36 dynes/cm) in order to provide a peelable seal (abstract [0044]).
Meek and Berbert are analogous art because they both teach about packagings comprising a tray and a seal layer.  It would have been obvious to one of ordinary skill in the art to make the seal layer of Meek having a surface tension in the range disclosed by Berbert in order to provide a peelable seal and because it is well known in the art to do so and doing so would amount to nothing more than using a known feature in a known environment to provide an entirely expected result.

Response to Arguments

Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Meek does not disclose that the capping layer is entirely bonded to the bulk layer.
As set forth above, given that a bond is formed between the seal layer (capping layer) and the tray (bulk layer) and the bond is not incomplete, it is the examiner’s position that it is “entirely bonded”.
Alternatively, given that there is not clear definition of “first surface”, examiner interprets the first surface to be the portion that includes the seal portion and is therefore “entirely” bonded to the tray.
Alternatively, given that the seal is formed along the entire edge of the tray, it is the examiner’s position that is it “entirely” bonded to the tray.
Applicant argues that Meek does not disclose the features of new claim 21.
As set forth above, Berbert is now used to teach this limitation.
Applicant argues that Meek does not disclose a lidding film having a polyolefin-based sealant layer heat sealed to the capping layer by a perimeter heat seal on the flange of the tray.
As set forth above, Meek discloses that the lid comprises additional layers 26 and 28 comprising polyolefins (i.e. lidding film having a polyolefin-based sealant layer) (C3/L1-10), which would be heat sealed to the sealing (capping) layer on the flange of the tray during the heat sealing process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782